Exhibit 10.24

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE AGREEMENT

AMENDED AND RESTATED AGREEMENT, made and entered into as of the 19th day of
October 2009, by and among LaSalle Hotel Properties, a Maryland real estate
investment trust (together with its successors and assigns permitted under this
Agreement (the “Company”), and Hans S. Weger (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive are parties to an Amended and Restated
Change in Control Severance Agreement dated November 11, 2008, and effective
January 1, 2009, that provides benefits to the Executive in the event of certain
terminations of the Executive’s employment with the Company (the “Prior
Agreement”); and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement by entering into this Amended and Restated Change in Control Severance
Agreement, on the terms and conditions set forth herein (this “Agreement”);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

  1. Definitions.

(a) “Board” shall mean the Board of Trustees of the Company.

(b) “Cause” shall mean that the Board concludes, in good faith and after
reasonable investigation, that: (i) the Executive is accused of engaging in
conduct which is a felony under the laws of the United States or any state or
political subdivision thereof; (ii) the Executive engaged in conduct relating to
the Company constituting material breach of fiduciary duty, willful misconduct
(including acts of employment discrimination or sexual harassment) or fraud;
(iii) the Executive breached his obligations or covenants under Section 4 of
this Agreement in any material respect; or (iv) the Executive materially failed
to follow a proper directive of the Board or the Chief Executive Officer of the
Company within the scope of the Executive’s duties (which shall be capable of
being performed by the Executive with reasonable effort) after written notice
from the Board or the Chief Executive Officer, as applicable, specifying the
performance required and Executive’s failure to perform within 30 days after
such notice. For purposes of Section 1(b), no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith or if the result thereof would be unethical
or illegal.

(c) “Change in Control” shall mean a change in control of the Company which will
be deemed to have occurred after the date hereof if:

 

  (1) any “person” as such term is used in Section 3(a)(9) of the Exchange Act
(as defined below), as modified and used in Sections 13(d) and 14(d) thereof
except that such term shall not include (A) the Company or any of its
subsidiaries, (B) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its affiliates, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the Company’s common shares, or (E) any person or group as used in
Rule 13d-1(b) under the Exchange Act, is or becomes the Beneficial Owner, as
such term is defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power or common shares of the Company;



--------------------------------------------------------------------------------

  (2) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new Trustee (other than
(A) a trustee designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (1), (3), or (4) of this
Section 1(c) or (B) a trustee whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of trustees of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the trustees
then still in office who either were trustees at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

 

  (3) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, more than 50% of the combined
voting power and common shares of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; or

 

  (4) there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect) other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power and common shares of which is owned by shareholders of the
Company in substantially the same proportions as their ownership of the common
shares of the Company immediately prior to such sale.

 

2



--------------------------------------------------------------------------------

(d) “Date of Termination” shall mean the effective date of the termination of
the Executive’s employment.

(e) “Earned Bonus” shall mean the average bonus paid for the three most recent
fiscal years pro rated for the portion of the year elapsed. If the calculation
is as of a time after the end of a fiscal year but prior to the actual payment
of the bonus for such fiscal year, then the Earned Bonus shall mean (i) 100% of
the average bonus paid for the three most recent fiscal years plus (ii) the
average bonus paid for the three most recent fiscal years pro rated for the
portion of the then current year elapsed. For example, if the calculation is as
of February 15, 2008, and the Company has not then paid a bonus for fiscal year
2007, then the Earned Bonus would be (i) the average bonus paid for fiscal years
2004, 2005 and 2006 plus (ii) the average bonus paid for fiscal years 2004, 2005
and 2006 pro rated for the portion of 2008 then elapsed.

(f) “Effective Date” shall mean the date of this Agreement set forth above.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Good Reason” shall mean the occurrence, without the Executive’s prior
written consent, of any of the following in connection with or within one year
after a Change in Control: (i) any material reduction of the Executive’s base
salary or material reduction of the Executive’s target bonus as a percentage of
base salary; (ii) any material adverse change in the Executive’s duties or
responsibilities, including assignment of duties inconsistent with his position,
significant adverse alteration of the nature or status of responsibilities or
the conditions of employment or any material diminution in authority, duties, or
responsibilities, including, without limitation, any such material adverse
change that results from a transaction pursuant to which the Company ceases to
be a Reporting Lodging REIT (as defined below); (iii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the
Executive is required to report including, without limitation, any material
diminution that results from a transaction pursuant to which the Company ceases
to be a Reporting Lodging REIT; or (iv) relocation of the Company’s headquarters
and/or the Executive’s regular work address to a location which requires the
Executive to travel more than 50 miles from the Executive’s residence. The
parties acknowledge that a significant part of the duties and responsibilities
of the Executive, and of the supervisor to whom the Executive may be required to
report, as applicable, derives from the fact that the Company is a reporting
company under Section 12 of the Exchange Act.

(i) “Reporting Lodging REIT” shall mean a lodging or hospitality company that is
qualified as a real estate investment trust for purposes of federal income
taxation, that is subject to the reporting requirements of Section 13 or 15(d)
of the Exchange Act and that has shares of common equity listed on a securities
exchange registered as a national securities exchange pursuant to Section 6 of
the Exchange Act.

 

3



--------------------------------------------------------------------------------

  2. Term.

The Term of this Agreement shall commence on the Effective Date and end on the
third anniversary of such Effective Date and shall be automatically renewed on
an annual basis unless the Board provides notice to the Executive six months
prior to the date this Agreement is automatically renewed; provided, however,
that (i) if a Change in Control is initiated during such period, the Term shall
end on the later of such third anniversary of the Effective Date or one day
after the first anniversary of such Change in Control occurs, and (ii) the Term
may be terminated earlier as provided in Section 3 below. Notwithstanding, in
the event the Executive is entitled to such benefits, such benefits shall be
paid notwithstanding the subsequent expiration of the Term.

 

  3. Termination of Employment.

(a) Termination of Employment by the Company for Cause. The Company may
terminate the Executive’s employment for Cause during the Term upon written
notice to the Executive. If the Executive’s employment is so terminated by the
Company, the Term shall end as of the Date of Termination and the Executive
shall thereupon be entitled solely to the following:

 

  (1) base salary, and accrued vacation time (if any) earned but not paid prior
to the Date of Termination, payable in a lump sum in accordance with the regular
withholding practices of the Company as in effect from time to time, within two
business days after the Executive’s termination of employment; and

 

  (2) such other benefits, if any, as are provided under applicable plans,
programs and/or arrangements of the Company;

provided; however, that in the event the Executive is terminated as a result of
subsection (1)(b)(i) and the Executive is subsequently acquitted of the act or
acts referred to therein, then Executive shall be deemed to have been terminated
without Cause as of the date he was originally terminated.

(b) Termination of Employment by the Company Without Cause. The Company may
terminate the Executive’s employment without Cause during the Term upon written
notice to the Executive. If the Executive’s employment is so terminated by the
Company in connection with or within one year after a Change in Control, the
Executive shall thereupon be entitled to the following:

 

  (1) base salary, Earned Bonus and accrued vacation time (if any) earned but
not paid prior to the Date of Termination, payable in a lump sum in accordance
with the regular withholding practices of the Company as in effect from time to
time, within two business days after the Executive’s termination of employment;

 

4



--------------------------------------------------------------------------------

  (2) a cash amount equal to the product of 3.0 times the sum of (x) the
Executive’s annual base salary (based on the annual base salary in effect on the
Date of Termination), plus (y) the average amount of the bonuses paid to the
Executive with respect to the three most recent fiscal years ending before the
Date of Termination, payable in a lump sum in accordance with the regular
withholding practices of the Company as in effect from time to time, within two
business days after the Executive’s termination of employment;

 

  (3) continuation of then current health, dental, disability and life insurance
benefits for two years; and

 

  (4) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

If the Executive’s employment is so terminated by the Company without Cause, but
there has not been any Change of Control, the Executive shall thereupon be
entitled to: (i) same as (1) above; (ii) sum of (x) the Executive’s annual base
salary (based on the annual base salary in effect on the Date of Termination),
plus (y) six months of the average amount of the bonuses paid to the Executive
with respect to the three most recent fiscal years ending before the Date of
Termination, payable in a lump sum in accordance with the regular withholding
practices of the Company as in effect from time to time, within two business
days after the Executive’s termination of employment; (iii) continuation of then
current health, dental, disability and life insurance benefits for one year; and
(iv) same as (4) above.

(c) Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason during the Term upon at least 30
days’ prior written notice to the Company which specifically identifies the
basis for such Good Reason. The Company shall have 30 days to remedy the
condition and not be required to pay any amount of severance hereunder. The
Executive’s employment shall terminate upon the date specified in his notice of
termination. If the Company disputes the existence of Good Reason, the issue of
whether Good Reason exists shall promptly be submitted to arbitration in
accordance with Section 13. If the arbitrator or arbitrators conclude that Good
Reason does not exist, the Executive shall be treated as having terminated his
employment hereunder without Good Reason on the date specified in his notice of
termination. Upon the termination of the Executive’s employment by the Executive
for Good Reason, the Executive shall be entitled to the same payments and
benefits as provided in the second sentence of Section 3(b) above; provided,
however, that if the Executive terminates his employment for Good Reason based
on a material reduction in his annual base salary, then the annual base salary
to be used in determining the salary payments in accordance with Section 3(b)(2)
above shall be the annual base salary in effect immediately prior to such
reduction.

(d) Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason during
the Term, the Executive shall thereupon be entitled to the same payments and
benefits as provided in Section 3(a) above. A termination of the Executive’s
employment under this Section 3(d) shall be effective upon 30 days’ prior
written notice to the Company and shall not be deemed a breach of this
Agreement.

 

5



--------------------------------------------------------------------------------

(e) Stay Bonus. If a Change in Control occurs during the Term, and if the
Executive is still employed by the Company on the first anniversary of such
Change in Control, the Executive shall thereupon be entitled to a cash bonus
payment equal to the product of 0.5 times the sum of (x) the Executive’s annual
base salary (based on the annual base salary in effect on such anniversary),
plus (y) the average amount of the bonuses paid to the Executive with respect to
the three most recent fiscal years ending before such anniversary, payable in a
lump sum in accordance with the regular withholding practices of the Company as
in effect from time to time, within two business days after such first
anniversary. Notwithstanding the foregoing, the Executive shall not be entitled
to receive such payment if, on or before such first anniversary of such Change
in Control, the Executive is terminated for Cause or becomes entitled to payment
under Section 3(b) or 3(c) above.

(f) General Release by Executive. Notwithstanding any provision of this
Agreement to the contrary, the Executive acknowledges and agrees that the
obligation of the Company to pay any compensation and benefits under this
Section 3 is expressly conditioned upon the Executive’s timely execution and
non-revocation of an agreement to be bound by a general release of any and all
claims arising out of or relating to the Executive’s employment and termination
of employment, which shall have become fully effective. Such general release
shall be made in a form satisfactory to the Company and shall run to the
Company, its affiliates and their respective officers, trustees, employees,
agents, successors and assigns.

 

  4. Prohibited Activity.

(a) The Executive covenants and agrees that (i) during the Term, and (ii) during
the period ending on the first anniversary of his Date of Termination, he shall
not at any time, without the prior written consent of the Company, directly or
indirectly, whether for his own account or as a shareholder, partner, joint
venturer, employee, consultant, lender, advisor, and/or agent, of any person,
firm, corporation, or other entity, solicit, recruit, hire or cause to be hired
any employees of the Company or any of its affiliates or persons who have worked
for the Company or any of such affiliates, or solicit or encourage any employee
of the Company or any of its affiliates to leave the employment of the Company
or any of such affiliates, as applicable.

(b) The Executive declares that the foregoing time limitations are reasonable
and properly required for the adequate protection of the business and the
goodwill of the Company. In the event any such time limitation is deemed to be
unreasonable by any court of competent jurisdiction, the Executive agrees to the
reduction of such time limitation to such period which such court shall deem
reasonable.

(c) The Parties acknowledge that in the event of a breach or threatened breach
of Section 4(a) or 4(b) above, the Company shall not have an adequate remedy at
law. Accordingly, in the event of any breach or threatened breach of
Section 4(a) or 4(b) above, the Company shall be entitled to such equitable and
injunctive relief as may be available to restrain the Executive and any
business, firm, partnership, individual, corporation or entity participating in
the breach or threatened breach from the violation of the provisions of
Section 4(a) or 4(b) above. Nothing in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for breach or threatened breach of Section 4(a) or 4(b) above, including
the recovery of damages.

 

6



--------------------------------------------------------------------------------

  5. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
The rights or obligations of the Company under this Agreement may not be
assigned or transferred by the Company, except that such rights or obligations
may be assigned or transferred pursuant to a merger, consolidation or
reorganization in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company, and such assignee or transferee
assumes the liabilities, obligations and duties of the Company as contained in
this Agreement, either contractually or as a matter of law.

 

  6. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

 

  7. Entire Agreement.

This Agreement amends and restates the Prior Agreement and contains the entire
understanding and agreement between the Parties concerning the subject matter
hereof and, subject to the occurrence of the Effective Date, supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto (including the
Prior Agreement).

 

  8. Amendment or Waiver.

No provision in the Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company
with the title of Executive Vice President or above. No waiver by any Party of
any breach by another Party of any condition or provision contained in this
Agreement to be performed by such other Party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive and
an authorized officer of the Company with the title of Executive Vice President
or above.

 

  9. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

 

7



--------------------------------------------------------------------------------

  10. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

 

  11. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law and under the terms of any applicable plan or program, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

 

  12. Governing Law/Jurisdiction.

This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the State of Maryland without reference to principles of
conflict of laws.

 

  13. Resolution of Disputes.

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Bethesda, Maryland, in accordance
with the rules and procedures of the American Arbitration Association (the
“AAA”). The Company and the Executive will each select an arbitrator, and a
third arbitrator will be selected jointly by the arbitrators selected by the
Company and the Executive within 15 days after demand for arbitration is made by
a Party. If the arbitrators selected by the Company and the Executive are unable
to agree on a third arbitrator within that period, then either the Company or
the Executive may request that the AAA select the third arbitrator. The
arbitrators will possess substantive legal experience in the principle issues in
dispute and will be independent of the Company and the Executive. The Company
will pay all expenses (including the reasonable expenses of the Executive,
including his reasonable legal fees) incurred in connection with arbitration and
the fees and expenses of the arbitrators and will advance such expenses from
time to time as required. Except as may otherwise be agreed in writing by the
Parties or as ordered by the arbitrators upon substantial justification shown,
the hearing for the dispute will be held within 60 days of submission of the
dispute to arbitration. The arbitrators will render their final award within 30
days following conclusion of the hearing and any required post-hearing briefing
or other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding and not subject to judicial review, and final judgment may be
entered upon such an award in any court of competent jurisdiction, but entry of
such judgment will not be required to make such award effective.

 

8



--------------------------------------------------------------------------------

  14. Notices.

 

If to the Company:     

LaSalle Hotel Properties

3 Bethesda Metro Center, Suite 1200

Bethesda, Maryland 20814

Telephone: 301-941-1500

Facsimile: 301-941-1553

 

   All notices of termination must be in writing and be specific as to this
Agreement and rationale or clause/section of this Agreement.

If to the Executive:

  

 

c/o LaSalle Hotel Properties

3 Bethesda Metro Center, Suite 1200

Bethesda, Maryland 20814

  

 

 

  15. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

  16. Gross-Up Payment.

If in the opinion of tax counsel (from a major accounting firm not affiliated
with the Company) selected by the Executive and reasonably acceptable to the
Company, the Executive has or will receive any compensation or recognize any
income (whether or not pursuant to this Agreement or any plan or other
arrangement of the Company and whether or not the Term or the Executive’s
employment with the Company has terminated) which will constitute an “excess
parachute payment” within the meaning of Section 280G(b)(1) of the Internal
Revenue Code (the “Code”) (or for which a tax is otherwise payable under
Section 4999 of the Code or any successor provision thereto), then the Company
shall pay the Executive an additional amount (the “Additional Amount”) equal to
the sum of (i) all taxes (including any applicable interest and penalties)
payable by the Executive under Section 4999 of the Code with respect to all such
excess parachute payments and any such Additional Amount, plus (ii) all federal,
state and local income taxes with “FICA” taxes (including any applicable
interest and penalties) payable by Executive with respect to any such Additional
Amount. Any amounts payable pursuant to this Section 16 shall be paid by the
Company to the Executive within 30 days of each written request therefor made by
the Executive.

 

  17. Mitigation.

Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment and shall not be
required to mitigate the amount of any such payment if he does obtain other
employment, and there shall be no mitigation by the Company of any such payment
if he does obtain other employment.

 

9



--------------------------------------------------------------------------------

  18. Counterparts.

This Agreement may be executed in two or more counterparts.

 

  19. Section 409A.

This Agreement and the amounts payable and other benefits hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code (“Section
409A”). This Agreement shall be administered, interpreted and construed in a
manner consistent with Section 409A. Should any provision of this Agreement be
found not to comply with, or otherwise not to be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board or Compensation Committee thereof and without requiring the
Executive’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not be construed as a guarantee by the Company of any
particular tax effect to the Executive of the payments and other benefits under
this Agreement.

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (1) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A of the Code and determined in good
faith by the Compensation Committee), any payment of “deferred compensation” (as
defined under Treasury Regulation Section 1.409A-1(b)(1), after giving effect to
the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12))
that is scheduled to be paid within six (6) months after such separation from
service shall accrue without interest and shall be paid within 15 days after the
end of the six-month period beginning on the date of such separation from
service or, if earlier, within 15 days after the appointment of the personal
representative or executor of the Executive’s estate following his death.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

LaSalle Hotel Properties By:   /s/ Michael D. Barnello Name:   Michael D.
Barnello Title:   Chief Executive Officer and President     /s/ Hans S. Weger  
Hans S. Weger  

 

 

 

 

 

11